Exhibit 4.1 CAMELOT ENTERTAINMENT GROUP, INC. 2007 STOCK PLAN ADOPTED OCTOBER 1, 2007 1. Purposes of the Plan.The purposes of this 2007 Stock Plan are to attract and retain the best available personnel for positions of substantial responsibility, to provide additional incentive to the Employees, Consultants and Advisors of the Company, its parent (if any) and any present or future subsidiaries of the Company (collectively, "Related Corporations") through providing opportunities to acquire stock in the Company.As used herein, the terms "parent" and "subsidiary" mean "parent corporation" and "subsidiary corporation", respectively, as those terms are defined in Sections 424(e) and 424(f) or successor provisions of the Internal Revenue Code of 1986 as amended from time to time (the "Code"), and to reward individuals directly involved in the success of the Company's business.The Company may make grants of Company common stock (“Awards” of “Common Stock”), grants of Common Stock purchase options (“Options”) or grants of rights to purchase Common Stock (“Purchase Rights”).Options granted under the Plan may be either "incentive stock options,” as defined in Section 422 of the Internal Revenue Code of 1986, as amended, or "nonstatutory stock options," at the discretion of the Board and as reflected in the terms of the written Option Agreement. 2.
